Citation Nr: 0033948	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-13 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to March 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), where the benefit sought on appeal 
was denied.  


REMAND

The veteran requested a "Local Personal Hearing before the 
Regional Hearing Officer at the VARO in Montgomery, Al." in 
his June 1999 notice of disagreement (NOD).  He subsequently 
asked for a videoconference hearing in his VA Form 9, dated 
July 1999.  Although the veteran was afforded a 
videoconference hearing before a Veterans Law Judge (formally 
Member of the Board) at the RO in September 2000, our review 
of the record does not show that a local hearing transcript 
is of record.  As the veteran is entitled to both types of 
hearings, a remand is required in this case.   

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  If a local hearing was conducted by 
regional office personnel, the RO should 
associate a transcript of the hearing or 
point out its location in the claims 
file.  

2.  If a local hearing was not held, the 
RO should ask the veteran, in writing, if 
he still desires such a hearing, or if he 
would like to withdraw his request.  

3.  Finally, the RO should schedule a 
hearing if appropriate.  

4.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



	(CONTINUED ON NEXT PAGE)





		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




